PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks an award of $446.88 for unemployment compensation tax owed by respondent. Of this sum, $436.53 is the amount of the tax, and $10.35 is accumulated statutory interest. At the hearing of the claim, it was revealed that the amount owed by respondent was not certified by the respondent to the State Auditor for payment. It was further established that the claim cannot now be paid, directly by the respondent, due to the close of the fiscal year in question.
It is the opinion of the Court that the respondent owes the claimant for unemployment compensation tax. See Dept. of Employment Security vs. Dept. of Corrections, 14 Ct.Cl. 387 (1983). An award of interest cannot be made, based upon W. Va. Code §14-2-12. An award is therefore made in the amount of $436.53.
Award of $436.53.